         Case 4:20-cv-00732-JM Document 12 Filed 10/30/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


KENNETH RAY MARSHALL                                            PETITIONER


                              4:20CV00732 JM/PSH

DEXTER PAYNE, DIRECTOR,
Arkansas Department of Correction                               RESPONDENT



                                   JUDGMENT


      In accordance with the Court's Order entered this date, judgment is hereby

entered dismissing this petition for writ of habeas corpus with prejudice. The relief

sought is denied. The certificate of appealability is denied.

         IT IS SO ORDERED this 30th day of October, 2020.




                                          UNITED STATES DISTRICT JUDGE
